Citation Nr: 0521448	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  98-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for orthostatic 
hypotension.  

2.  Entitlement to service connection for chronic fatigue 
syndrome.  

3.  Entitlement to service connection for disability 
manifested by chest wall pain (claimed as pleurisy).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1985 to July 1989.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  The 
veteran and his wife testified before the undersigned at a 
hearing at the RO in August 1999.  In November 1999, the 
Board remanded the case to the RO for additional development, 
and it is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, he has been 
informed what evidence and information he was to provide and 
what evidence VA would obtain, and relevant evidence 
necessary for an equitable disposition of his claims has been 
obtained.  

2.  Defecation syncope first occurred in service and 
continued after service; competent medical indicates the 
veteran's defecation syncope is a symptom of orthostatic 
hypotension, which was first diagnosed after service.  

3.  Competent medical evidence demonstrates that chronic 
fatigue, weakness, palpitations and dizziness are symptoms of 
the veteran's orthostatic hypotension; this serves as 
evidence relating the veteran's chronic fatigue syndrome to 
his orthostatic hypotension.  

4.  There is no competent evidence that relates the veteran's 
chest wall pain (claimed as pleurisy) to service or any 
incident of service, and there is no competent evidence that 
relates any chest wall pain (claimed as pleurisy) to any 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran's orthostatic hypotension was incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

2.  The veteran's chronic fatigue syndrome is proximately due 
to or the result of his service-connected orthostatic 
hypotension.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004).  

3.  Disability manifested by chest wall pain (claimed as 
pleurisy) was not incurred or aggravated in service, nor is 
it proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for orthostatic 
hypotension, chronic fatigue syndrome, and disability 
manifested by chest wall pain (claimed as pleurisy).  He 
contends that his disabilities are related to his experiences 
in service, including inoculations he received prior to 
service in the Persian Gulf, exposure to smoke and fumes 
while on board ship during service in the Persian Gulf in 
1987 and 1988 and as a result of drinking contaminated water 
in his ship's systems while it was in dry-dock in Oregon 
after he returned from the Persian Gulf.  Alternatively, he 
has argued that his orthostatic hypotension and chronic 
fatigue are secondary to his service-connected irritable 
bowel syndrome.  

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

In this case, in a letter dated in August 1997, the RO 
notified the veteran that it had requested his service 
records and his service medical records and explained that 
after it received his service medical records it would 
arrange for a VA examination.  In addition, the RO notified 
the veteran that it was his responsibility to help VA obtain 
evidence necessary to support his claims.  The RO requested 
that he send his DD 214 or other proof of separation from 
service, copies of any service medical records he might have, 
and the name and location of any VA medical facility where he 
had received treatment for his claimed disabilities and the 
dates of treatment or hospitalization.  The RO also requested 
that the veteran send copies of treatment records from non-VA 
doctors, hospitals, or clinics where he received care for his 
disabilities.  The RO said that VA might be able to help get 
these records if he completed release authorizations for each 
doctor, hospital or clinic where he received treatment.  

In a letter dated in February 2004, the RO notified the 
veteran about what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO explained that the evidence must show he had an injury in 
military service or a disease that began in or was made worse 
during military service or that there was an event in service 
that caused injury or disease.  The RO explained that 
veterans who have certain kinds of service/disease 
combinations might qualify for an automatic presumption of 
service connection.  The RO further explained that the 
evidence must show that he has a current physical or mental 
disability and that this could be shown by medical or other 
evidence showing he had persistent or recurrent symptoms of 
disability.  The RO also stated that the evidence must show a 
relationship between his current disability and an injury, 
disease, or event in service.  The RO explained that medical 
records or medical opinions usually showed this relationship.  
The RO notified the veteran that he should identify and 
provide release authorizations for private evidence 
supporting his claims or should obtain and submit this 
evidence himself and that VA would obtain relevant records 
from Federal agencies.  The RO told the veteran he must 
provide enough information about his records so that VA could 
request them from the appropriate person or agency but that 
it was his responsibility to make sure that VA received all 
requested records not in the possession of a Federal 
department or agency.  In addition, the RO requested that the 
veteran let VA know if there was any other information or 
evidence that he thought would support his claims

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that in none if its letters did the RO 
explicitly request that the veteran submit any evidence in 
his possession that pertains to his claims.  The Board finds, 
however, that the RO's letters were in substantial compliance 
with the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b), because when read together they notified the 
veteran that he should submit or identify any additional 
evidence supporting his claims and fulfilled the essential 
purposes of the regulation, that is, giving notice of VA's 
desire to obtain additional information and evidence 
supporting the claims and possibly leading to such 
information and evidence.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Also, VA did not fulfill all notice requirements of the VCAA 
until after the initial unfavorable RO determination.  The 
Board notes, however, that the VCAA did not become law until 
long after February 1998 when the RO issued the rating 
decision denying the veteran's claims.  Upon review of the 
record in its entirety, it is the judgment of that Board that 
during the course of the appeal VA has made reasonable 
efforts to develop the claims and subsequent to the enactment 
of the VCAA provided the veteran with notice that complies 
with the requirements of the VCAA.  The veteran has had 
multiple opportunities to submit and identify evidence and 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.  The Board 
finds that the failure to provide the veteran with the 
specific type of notice outlined in the VCAA prior to the 
initial unfavorable RO determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1003); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, The Board notes that the RO 
obtained the veteran's service medical records at the time he 
filed his claims in 1997, but review of the record indicates 
that the records were subsequently separated from the 
veteran's claims file.  The RO has been unsuccessful in 
locating those records, and the veteran has reported that he 
does not have any service medical records.  In conjunction 
with the claims, the RO provided VA examinations.  The 
veteran has submitted large volumes of private medical 
records, VA treatment records, and Social Security 
Administration records pertaining to his disability claim 
with that agency.  In addition, the veteran and his wife 
testified before the undersigned at a hearing held at the RO 
in August 1999.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the appeal.  The Board 
finds that no further assistance to the veteran is required.  

Law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Disability may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that he was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).   

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  
38 C.F.R. 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In order to establish service connection for a claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Background and analysis

As noted above, the veteran's service medical records are not 
available.  In cases such as these, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claims has been undertaken with this duty in mind.  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In its rating decision dated in February 1998, the RO noted 
that the veteran's service medical records, which were 
available at that time, included a reference to treatment for 
gastroenteritis in 1988.  Later, in a decision dated in 
December 1998, a Decision Review Officer at the RO granted 
service connection for irritable bowel syndrome.  At a VA 
examination in October 1997, the veteran reported that near 
the end of his service years he developed a number of 
symptoms including irritable bowel with intermittent 
abdominal cramps and diarrhea and started to have dizziness 
and difficulty when he got up suddenly.  He reported that 
since that time he had also developed chronic fatigue with 
diffuse muscle aches, feelings of weakness and intermittent 
chills without a definite fever except he occasionally had a 
low-grade fever.  At the October 1997 VA examination, the 
veteran also described some intermittent left anterior chest 
pain, which he reported he had had since the late 1980s.  The 
diagnosis after examination was chronic fatigue syndrome, 
orthostatic hypotension, irritable bowel syndrome, and chest 
wall pain.  

While a VA examiner who saw the veteran in August 1998 
included chronic fatigue syndrome among the veteran's 
diagnoses, along with idiopathic postural hypotension, 
irritable bowel syndrome and musculoskeletal chest 
discomfort, another VA physician, who examined the veteran in 
September 1998, said the veteran had a mild anemia.  Another 
physician who examined the veteran for neurological disorders 
in late September 1998 diagnosed the veteran as having 
vascular headaches and an autonomic disorder with some 
suggestion of seizure disorder.  

In a report dated in November 1998, which was prepared at the 
request of the RO, the physician who conducted the August 
1998 examination reported that the three physicians who 
conducted the August and September 1998 examinations reviewed 
the diagnostic formulations.  The result was that the 
physician who diagnosed the veteran as having mild anemia did 
not concur with the diagnosis of chronic fatigue syndrome due 
to the day-to-day variability in the veteran's symptoms of 
fatigue.  The physicians agreed on the diagnosis of 
orthostatic hypotension and the physician who had mentioned a 
seizure disorder agreed that orthostatic hypotension was a 
more likely explanation for the veteran's symptoms.  The 
diagnosis of irritable bowel syndrome was repeated and it was 
stated that the veteran's chest discomfort was most likely 
musculoskeletal and did not reflect evidence of underlying 
structural heart disease.  

Extensive post-service medical records from private 
physicians and private hospitals show that the veteran has 
undergone repeated evaluations and testing regarding 
complaints of physical problems.  When the veteran was seen 
at the Syncope Evaluation Center in March 1991, he gave a 
history of syncope two years earlier when he had a diarrheal 
illness.  The assessments in 1991 included primary 
sympathiocotonic orthostatic hypotension, and it was observed 
that the veteran had defecation syncope with overactivity.  
He received treatment with Florinef.  

In history included in a November 1993 report from Mark 
Estes, M.D., the director of the cardiac arrhythmia service 
at Tufts University School of Medicine, noted that in 1989 
the veteran had had recurrent syncope in association with 
diarrhea, that tilt table tests had been positive, and that 
Florinef had resulted in marked improvement in the veteran's 
symptoms.  In conjunction with discussion of results of a 
cardiac stress test, Dr. Estes noted that the veteran had 
complained of chronic fatigue for at least three years.  He 
stated that the veteran was felt to have a blunted blood 
pressure response for his age and that his maximum heart rate 
was low for his age.  Dr. Estes noted that the veteran had 
complained of chronic fatigue for at least three years, and 
the veteran had complaints of chronic diarrhea and fatigue.  
Clinical records dated in the 1990s show continuing 
assessments of idiopathic postural hypotension including 
associated with defecation syncope, chronic fatigue syndrome, 
and irritable bowel syndrome.  

A discharge summary from a private hospital shows that the 
veteran was admitted in August 1997 with a three-day history 
of chest pain lasting a few seconds to a minute and radiation 
to the left shoulder.  After clinical examinations and 
laboratory studies, a myocardial infarction was ruled out, 
and the discharge diagnosis was atypical chest pain.  The 
veteran's problem list included chronic fatigue syndrome and 
hypertension as a response to hypotensive medications.  

VA clinical records show that during the period from January 
2000 to November 2001, the veteran was noted to have chronic 
fatigue syndrome, irritable bowel syndrome, and orthostatic 
hypotension.  In March 2000, a VA neurologist stated that the 
veteran's irritable bowel syndrome was complicated by the 
fact that he had underlying hypotension and that when he had 
severe bouts of diarrhea he was prone to worse hypotension 
and electrolyte imbalance.  

Clinical records from Jessica Wieselquist, M.D., show that in 
June 2000, in addition to continuing episodes of shakiness, 
weakness, fatigue and diarrhea, the veteran reportedly had a 
new complaint of chest discomfort, which came and went, but 
was never exertional.  He said it was similar to 
musculoskeletal pain that he had had in the past.  Dr. 
Wieselquist said the veteran had no systemic complaints 
associated with the chest discomfort.  Her assessment was 
chest pain, probably musculoskeletal.  

In an office note dated in May 2001, Dr. Wieselquist noted 
that the veteran was known to have a history of autonomic 
dysfunction with orthostasis and chronic diarrhea, thought 
secondary to irritable bowel as well as the autonomic 
dysfunction.  She noted that the veteran reported he 
continued to have daily chest comfort, which was not 
typically exertional.  He said it made him feel like he 
needed to stretch out his arms, but this did not relieve the 
discomfort.  The veteran said there he had no radiation of 
this, no dyspnea, and no palpitations.  After examination, 
Dr. Wieselquist recommended an adenosine myoview as had been 
recommended by another physician, but stated that she did not 
think the veteran's chest discomfort was cardiac in nature.  

Diagnoses reported by Robert Sharpley, M.D., in March 2002 
after examination of the veteran for a disability 
determination included autonomic dysfunction, secondary to 
hypotension; irritable bowel syndrome; and chronic fatigue 
syndrome.  

Records from Lowell General Hospital show that in January 
2003 the veteran was admitted with syncope occurring during 
defecation.  In a January 2003 consultation report, Roy 
Maletz, M.D., stated that extensive prior investigation had 
failed to delineate a cause of the autonomic neuropathy that 
was thought to underlie the veteran's postural hypotension 
and defecation syncope.  He noted that symptoms had been 
moderately improved with Florinef, but that episodes of 
defecation syncope had continued.  

In the report of a VA fee basis examination in March 2003, 
the physician noted that he reviewed extensive records of the 
veteran's past medical history and that he also took a verbal 
history and performed a physical examination of the veteran.  
He noted that the veteran's history included having developed 
diarrhea in service after having drunk some contaminated 
water on board ship, which occurred approximately six months 
after he returned from the Persian Gulf.  The physician 
stated that in addition to irritable bowel syndrome, the 
veteran's medical conditions included syncope, orthostatic 
hypotension, chronic fatigue syndrome, depression, infective 
colitis, kidney stones, and IgA nephropathy.  

After examination of the veteran and review of the record, 
the physician stated that the veteran's orthostatic 
hypotension appeared to be multifactorial but appeared to be 
attributable in great part to the veteran's irritable bowel 
as well as a neurogenic component for the associated pain.  
He also stated that he believed the veteran's irritable bowel 
represented a significant issue with regard to pain and 
endurance given fecal urgency and that he believed that the 
orthostatic hypotension also represented a significant 
disease process given the veteran's endurance and fatigue and 
inability to take prolonged trips.  He said that based on 
history and physical examination he believed that the veteran 
had significant disability and that it was associated with 
his initial gastroenteritis.  

The record includes multiple questionnaires completed by the 
veteran's treating physicians in March 2003 in conjunction 
with the veteran's claim for Social Security disability 
benefits.  They show that the veteran's diagnoses included 
autonomic neuropathy with postural hypotension with symptoms 
of chronic fatigue, weakness, palpitation, and dizziness.  

On review of the record, the Board concludes that the 
evidence supports findings that the veteran's orthostatic 
hypotension had its onset in service.  The record shows that 
during workups in the early 1990s, years before filing his 
initial VA claim for benefits, the veteran consistently gave 
a history of his initial episode of defecation syncope having 
occurred in 1989, which has otherwise been related to the 
time he was in service.  Within the evidence of record, 
physicians have associated the defecation syncope with the 
diagnosis of orthostatic hypotension.  They have not provided 
an opinion as to the etiology of the veteran's orthostatic 
hypotension and have expressed uncertainty with respect to 
the cause of the autonomic neuropathy thought to underlie the 
veteran's postural hypotension and defecation syncope.  At 
the March 2003 VA fee basis examination, the opinion offered 
by the physician suggested that he related the veteran's 
orthostatic hypotension to the gastroenteritis he had in 
service.  

Based on the evidence of record, including statements from 
the veteran and his wife and their August 1999 hearing 
testimony, which the Board accepts as credible, the Board 
finds that the veteran experienced defecation syncope in 
service.  Post-service medical records show subsequent 
episodes of defecation syncope and that it has been 
attributed to orthostatic hypotension.  In addition, the 
opinion of a VA fee-basis examiner arguably relates the 
orthostatic hypotension to the gastritis the veteran had in 
service.  Further, VA clinicians and the VA fee-basis 
examiner have specifically stated that the veteran's 
irritable bowel syndrome increases the severity of the 
veteran's hypotension.  Because of the continuity of 
symptoms, that is intermittent defecation syncope, reportable 
by the veteran, and the association of physicians have made 
between the syncope and the orthostatic hypotension, the 
Board finds, with resolution of all doubt in favor of the 
veteran, that his orthostatic hypotension had its onset in 
service and has continued since that time.  

Although the VA physicians who examined the veteran in 1998 
did not agree on chronic fatigue syndrome as an appropriate 
diagnostic formulation for the veteran, multiple other 
physicians have reported that diagnosis in clinical records 
over the years.  Relative to the service connection claim, 
the Board observes that in the questionnaires relative to the 
veteran's application for Social Security disability 
benefits, the physicians consistently reported that the 
veteran's chronic fatigue as a disabling symptom.  In 
particular, a physician who spoke only of the veteran's 
orthostatic hypotension related the veteran's chronic fatigue 
to the orthostatic hypotension.  As this medical evidence 
relates the veteran's chronic fatigue, and by inference his 
chronic fatigue syndrome, to this orthostatic hypotension, it 
may be concluded that the veteran's chronic fatigue syndrome 
is proximately due to or the result of the veteran's service-
connected orthostatic hypotension.  

The veteran has made no specific contentions with respect to 
his claim for service connection for chest wall pain.  The 
veteran has reviewed the voluminous medical evidence in the 
claims file.  Only part of it has been specifically outlined 
above, but none of the medical evidence relates the veteran's 
complaints of chest wall pain, which has been described as 
musculoskeletal, to service or to any service-connected 
disability.  The Board is left with the veteran's implicit 
opinion as to the etiology of his chest wall pain.  Although 
the veteran is competent to provide evidence of observable 
symptoms, he is not competent to opine on medical matters 
such as diagnoses or etiology of medical disorders, and this 
veteran's opinion that his chest wall pain is related to 
service or a service-connected disability is therefore 
entitled to no weight of probative value.  See, e.g., Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).   




ORDER

Service connection for orthostatic hypotension is granted.  

Service connection for chronic fatigue syndrome is granted.  

Service connection for disability manifested by chest wall 
pain (claimed as pleurisy) is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


